Case 1:18-cr-00069-LEK Document 33-2 Filed 11/01/18 Page 1 of 3   PageID #: 126




                    EXHIBIT 2
Case 1:18-cr-00069-LEK Document 33-2 Filed 11/01/18 Page 2 of 3                           PageID #: 127




    As uscd above, the tcrms,.rccords" and 'information" includes all forms ofcreation or

 storage, including any form ofcomputer or electronic storage (such as hard disks or other mcdia

 rhat can store data); any handmadc form (such as writing); any mechanical form
                                                                                (such as printing

 or typing); and any photographic form (such as microfilm, microfichg prints, slidcs, negativcs,

 videotapeq motion pictures, or photocopies).
               .computer,' includes atl typcs of clcctronic, magnaic, oPtical, electrochcmical, or
    The renn

 orhcr high spced data processing devices pcrforming logical, arithmetic, or soragc firnctions,

 including dcsktop computers, Dotebook computers, mobile phones, tablets, scrver compurcrs,
                                                                                            and

 network hardware.
                                                                                    can be
    Thc t€rm sroragc medium,' includes any physical object upon whicb computcr data
            .


 recorded. Examplcs include hard disks,   n   ,M, floppy disks, flash manory, CD'ROMs' and

 other magnetic or oPtical media
     Case 1:18-cr-00069-LEK Document 33-2 Filed 11/01/18 Page 3 of 3   PageID #: 128


     味

  Ъtt R吼
                                        ―




     ハど れ
     &ひ し 喩
     ̲Fr‑4

  Au5rr^,   l{. JWWal
              ′
  よ >″ ″ ι f″




覗囃
 物          /

IY/ZF   DrYat
Qor flr,* c'.1
aq町 1″D―
4rr'-\W
Pw sdY> %-
kvia Bos*<-rt {q--lz--*---
           r WPf
 Mrctuoet bnro
D.^..L D.L^')-'! #
